IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DlVISION
Stephanie Gray,
Plaintiff(s),
Case Number: l;l')’cv666
vs.
lodge Susan J. Dlott
Commissioner of Social Security,
Det`endant(s).
ORDER
The Court has reviewed the Report and Recommendation ofUnited States Magistrate
Judge Stephanie K. Bowman filed on November 2?, 2018 (Doc. 15), to whom this case was
referred pursuant to 23 U.S.C. §636(b), and noting that no objections have been filed thereto and
that the time t`or tilng Such objections under Fed. R. Civ. P. ?2(b) expired December l l. 2018.
hereby ADOPTS said Report and Reeommendation.
Aecordingly, it is ORDERED that defendant"s decision is AFFIRMED as supported by
the substantial evidence This case is hereby TERMINATED from the docket of this Court.

IT lS SO ORDERED.

//ww<,d @M>

Jtldg,e Susan J.DV
United States District Court

